Citation Nr: 1117957	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  06-19 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a brain disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel







INTRODUCTION

The Veteran served on active duty from September 1961 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal was denied in a June 2008 Board decision, which the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In August 2009, the parties (the Secretary of VA and the Veteran) determined that a remand was warranted, and a Joint Motion for Remand was granted by Order of the Court in August 2009.

In accordance with the Joint Remand, this case was remanded by the Board in December 2009 for further development.  The Board is satisfied as to substantial compliance with its December 2009 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included requesting that the Veteran submit a current VA Form 21-4142 for the records of Dr. J. R. Fulgham and then submitting a second request to Dr. Fulgham for these records.  As such, the case is now ready for disposition. 


FINDING OF FACT

A chronic brain disorder did not manifest in service; an aneurysm of the brain and/or brain stem infarct was not diagnosed within one year of service discharge; there is no competent evidence establishing a nexus between the Veteran's active service and any current brain disorder, to include a brain aneurysm or brain stem infarct; and there is no competent evidence establishing that any preexisting brain aneurysm was aggravated by active service.




CONCLUSION OF LAW

A brain disorder was not incurred in or aggravated by military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.304, 3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, although the Veteran was provided a VCAA letter in March 2005 that addressed all four notice elements, he was provided notice of the Dingess requirements subsequent to the initial RO decision by way of a letter sent in March 2006.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Therefore, he was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the service connection claim was readjudicated, and a supplemental statement of the case was issued in May 2006.  Consequently, the Board finds that the duty to notify has been satisfied.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, VA treatment records, and private treatment records.  The Veteran also submitted additional treatment records and written statements in support of his claim. 

In addition, the Court granted a Joint Motion for Remand in August 2009, finding that the Board failed in its duty to assist the Veteran in developing his claim.  Specifically, in May 2006, the Veteran authorized VA to obtain treatment records from Dr. J. R. Fulgham, a physician who had treated his aneurysm and seizures.  The Board requested these treatment records, but received no response.  The Board informed the Veteran in July 2006 that they had requested these records, but that it was ultimately the Veteran's responsibility to see that VA received them.  However, the August 2009 Joint Motion found that VA erred in not making additional requests for Dr. Fulgham's records.  In response to the Joint Motion, the Board remanded the case back to the RO in December 2009 with instructions to request that the Veteran submit a current authorization form for the records of Dr. Fulgham and then submit a second request for these records.  The RO sent such a letter in January 2010, but the Veteran did not respond with an authorization form to obtain Dr. Fulgham's records.  Rather, the Veteran submitted his own copies of Dr. Fulgham's records, along with other treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Further, the Board recognizes that there is evidence showing that the veteran is in receipt of Social Security Administration (SSA) disability benefits.  Such was discussed in a June 2001 VA examination report and an April 2002 statement from his representative.  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  Here, as the April 2002 statement explicitly states that the veteran's receipt of SSA disability benefits stemmed from a post-service motor vehicle accident that had resulted in a non-service connected back disability, the Board does not find any error in the RO's failure to obtain the veteran's SSA disability records.

Next, the Board notes that the Veteran was scheduled for an April 2005 neurological disorder VA examination but failed to appear on the basis of good cause.  See 38 C.F.R. § 3.655 (2010).  No attempt was made to reschedule the examination.  Hence, the claim will be considered based on the evidence of record.

Moreover, the Board observes that under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

Here, despite the fact that an examination was initially scheduled, the Board does not find that a VA examination was necessary to determine whether his brain aneurysm and/or brain disorder is related to his military service.  Given the absence of in-service evidence of chronic manifestations of the disorder on appeal, the absence of identified symptomatology for many years after separation, and negative evidence of a nexus between service and the Veteran's claim, a remand for a VA examination would unduly delay resolution.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Based on the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and brain thrombosis or hemorrhage becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Providing the benefit to the veteran, the Board will provide the same presumption to his diagnosed aneurysm.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

The Veteran is seeking entitlement to service connection for a brain disorder.  He initially asserted that his currently-diagnosed brain aneurysm had its onset in service or was otherwise etiologically related to his active service.  However, he subsequently formulated the argument that his aneurysm preexisted his active service and was aggravated by service.

The evidence in this case shows that the Veteran currently has a brain aneurysm.  In an August 2002 private magnetic resonance imaging (MRI), the examiner noted under "Impression" that the veteran had multiple lacunar infarcts that "predominantly involved the right pons and basal ganglia."  The examiner also noted suspicion of an anterior communicating artery aneurysm.  The Veteran underwent a private craniotomy in June 2003 for the clipping of an anterior communicating artery aneurysm.  In an April 2005 private non-contrast computerized axial tomography (CAT) scan, the examiner noted the present aneurysm clip in the Veteran's anterior cranial fossa.  Taking this medical evidence into account, the Veteran clearly exhibits a current disability.  

The Board has reviewed the Veteran's service treatment records in their entirety.  Recognition is given to the fact that the Veteran was admitted in July 1963 for what was believed to be a seizure disorder.  He had been observed to have experienced a 10 to 15 minute episode of tremors of both arms followed by a period of memory loss.  He was referred for a neurological evaluation with a diagnosis of seizure disorder of unknown origin.  The report of the July 1963 neurological examination, which included an electroencephalogram (EEG) and a 7-day observation period, was essentially negative.  The examiner did observe, however, that there were findings consistent with subsiding acute bronchitis.  The diagnosis was therefore revised to acute bronchitis.  

A similar seizure-like episode was reported in November 1963.  However, a December 1963 neurological consultation was again negative.  The examiner opined that it was possible that the Veteran was suffering from some type of hyperventilation syndrome.  No treatment was recommended.  

In June 1965, the Veteran was once again evaluated for symptoms similar to seizures.  He was not diagnosed with any neurological disorder.  Instead, it was observed that the usual sequence of events involved the Veteran being provoked by his shipmates and, rather than becoming aggressive, he would experience a hyperventilatory episode.  The Veteran was not hospitalized, his health was not considered in any danger, and he was considered fit and competent to continue his duties.  He was prescribed 10 milligrams of Librium.  Significantly, the Veteran's July 1965 separation examination indicated that his neurologic state was within normal limits.  Therefore, service records do not show a chronic brain disorder at the time of discharge.

Next, post-service evidence does not reflect neurological symptomatology for many years after service discharge.  Immediately following the Veteran's separation from service, he was afforded a VA psychiatric examination in October 1965.  The Veteran described his health as "OK" and indicated that he had no further periods of unconsciousness, anxiety, or other neurological difficulties at that time.  A neurological evaluation during the same examination found the Veteran's cranial nerves to be intact and normal, with no evidence of neurological diseases.  The diagnosis was psychoneurotic disorder, anxiety reaction with episodes of hyperventilation.  Parenthetically, the Board notes that service connection for psychoneurotic disorder, anxiety reaction with episodes of hyperventilation, was granted by the RO in a December 1965 rating decision.

Following the October 1965 VA psychiatric examination, the claims file is absent of any records or evidence pertaining to a possible brain disorder until the diagnosis of the Veteran's brain aneurysm in August 2002, approximately 37 years after his separation from service.  Therefore, the competent evidence does not reflect continuity of symptomatology.

In sum, the Board finds that service treatment records are negative for complaints, treatment, or diagnosis of a chronic disability of the brain.  There is also no evidence that the aneurysm manifested within one year of discharge following the first period of service (so as to trigger application of the chronic disease presumptions under 38 C.F.R. §§ 3.307).  

In addition to the absence of documented post-service symptomatology related to the brain many years, the evidence includes the Veteran's statements asserting continuity of symptoms.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.   He has indicated that he continued to experience neurological symptoms, such as tremors and blackouts, after he was discharged from the service.  He is not competent, however, to identify symptoms, or link his claimed symptoms to, an aneurysm.  Moreover, and more importantly, his assertion of continuity of symptomatology is not deemed credible.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).
 
In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  

In this case, the Board emphasizes the multi-year gap between discharge from active duty service in 1965 and initial reported symptoms related to a brain disorder in approximately 2002, nearly a 37-year gap.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Further, the Board finds that the Veteran's reported history of continued neurological symptomatology since active service is inconsistent with the other evidence of record.  Indeed, while he stated that his disorder began in service, the separation examination was absent of any complaints of a neurological disorder.  

Moreover, the Veteran indicated on his October 1965 VA neuropsychiatric examination that his health was "OK" and that he had no further periods of unconsciousness, anxiety, or other neurological difficulties at that time.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  See also Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  That examination also clearly indicated that no neurological diseases were found.  Testing of the cranial nerves, motor-sensory innervations, and reflexes were all within normal limits.

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, continuity has not here been established, either through the competent evidence or through his statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The threshold question, therefore, is whether there is sufficient medical evidence to show an etiological link between any current disability of the brain, to include a brain aneurysm or brain stem infarct, and the Veteran's period of active service.  The evidence is negative in this respect.  Indeed, the Veteran's private neurosurgeon, Dr. W. P. Wolcott, reported, through his nurse, in December 2002 that there was no relationship between the Veteran's aneurysm and his military service.  He stated that the Veteran's aneurysm was something that he had been born with.  

The records from Dr. Fulgham indicate that the Veteran was diagnosed with an asymptomatic anterior communicating artery aneurysm in January 2003.  Significantly, however, they did not provide an opinion as to the etiology of the Veteran's disorder.  There was no discussion with regard to the Veteran's active service.

In addition, these records included a June 2004 private treatment note from neurologist D.R. Nair, M.D.  Dr. Nair opined that the Veteran had no clear history of ongoing seizures currently, and that the "history of the episode in his 20s is also atypical for seizures."  He did not link any alleged in-service seizure episode to his post-service aneurysm.  Simply put, the Veteran has not submitted any competent medical evidence that links any diagnosed disorder of the brain to his active service.  

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed disorder and active duty service.  

While the Board reiterates that the Veteran is competent to report symptoms as they come to him through his senses, brain disorders, such as aneurysms, are not the types of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under Jandreau, a disorder that was indicated in the medical record to exist years after service, or a finding that one disorder is related to another disorder, is not a condition capable of lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The issue on appeal does not involve a simple diagnosis.  See Jandreau, supra.  The Veteran is competent to state that he had headaches/dizziness, but he is not competent to provide more than simple medical observations.  He is not competent to provide diagnoses in this case nor is he competent to provide a complex medical opinion regarding the etiology of the claimed disabilities.  See Barr, supra.  The Veteran's lay assertions regarding the cause of his "seizures" and/or etiology of his brain disorder are not competent or sufficient.  Moreover, the Board finds that the Veteran's lay statements are outweighed by the service records, post-service treatment records (indicating a brain disorder that began years after service), and the negative medical opinion from Dr. Wolcott.  The Board finds significant probative value in the service treatment records that clearly document that the Veteran's in-service "seizures" were not true seizures but rather manifestations of his service-connected psychiatric disorder, and that he was consistently found to have normal neurological examination.  This is conclusion is supported by the June 2004 statement of Dr. Nair.  The December 2002 statement from Dr. Wolcott very clearly indicates that there is no etiological relationship between the Veteran's aneurysm and his military service.  In sum, the Board finds that the most probative evidence of record points to the Veteran not having suffered an injury or disease of the brain in service.  

Finally, the Board notes that there is a question as to whether the Veteran's brain aneurysm existed prior to his active service, and whether the aneurysm was aggravated during his active service.  See 38 U.S.C.A. § 1111; 38 C.F.R. §§ 3.303(c), 3.304(b), 3.306 (2010).  Although his September 1961 service entrance examination was essentially normal, the above-discussed opinion from Dr. Wolcott indicates that the Veteran's brain aneurysm existed since birth, i.e., a congenital defect.  

Congenital or developmental defects are not considered diseases or injuries for VA compensation purposes.  See 38 C.F.R. § 3.303(c), 4.9 (2007); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  A precedent opinion of the VA General Counsel, VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985)) held, in essence, that a disease which is considered by medical authorities to be of familial (or hereditary) origin must, by its very nature, be found to have pre-existed a claimant's military service, but could be granted service connection if manifestations of the disease in service constitute aggravation of the condition.  Moreover, congenital or developmental defects, as opposed to diseases, cannot be service-connected because they are not diseases or injuries under the law; however, if superimposed injury or disease occurred, the resultant disability might be service-connected.  Id.  

The Veteran argues that his in-service seizures aggravated his aneurysm.  Competent evidence supporting this argument has not be submitted.  Moreover, as discussed above, the record establishes that the Veteran consistently had normal neurological evaluations in service, and that his "seizures" were not true seizures but rather manifestations of his service-connected psychiatric disorder.  In other words, assuming that his aneurysm existed prior to service, there is no competent evidence showing an increase of symptomatology or disability.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for a brain disorder is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


